            Case 1:18-cv-01070-LM Document 57 Filed 05/26/20 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

 KRISTINA RAPUANO, VASSIKI
                                                         Hon. Landya B. McCafferty, U.S.D.J.
 CHAUHAN, SASHA BRIETZKE,
 ANNEMARIE BROWN, ANDREA
                                                         CASE NO. 1:18-cv-01070 (LM)
 COURTNEY, MARISSA EVANS, JANE
 DOE, JANE DOE 2, and JANE DOE 3,
                                                           DECLARATION OF DAVID W.
        Plaintiffs, on behalf of themselves and            SANFORD IN SUPPORT OF (1)
        all others similarly situated,                   PLAINTIFFS’ MOTION FOR FINAL
 v.                                                         APPROVAL OF THE CLASS
                                                              SETTLEMENT, AND (2)
 TRUSTEES OF DARTMOUTH COLLEGE,                             PLAINTIFFS’ MOTION FOR
                                                          ATTORNEYS’ FEES, COSTS, AND
        Defendant.                                              SERVICE AWARDS


       I, David W. Sanford, hereby declare as follows:

       1.       I make this Declaration in support of Plaintiffs’ Motion for Final Approval of the

Class Settlement and Plaintiffs’ Motion for Attorneys’ Fees, Costs, and Service Awards.

       2.       I make this Declaration based upon personal knowledge. If called and sworn as a

witness, I would testify competently as to the facts in this Declaration.

       3.       I am an attorney duly admitted to practice law in the District of Columbia, the State

of Maryland, and the State of New York. I am admitted pro hac vice in this matter.

       4.       I make this declaration in support of Plaintiffs’ request that the Court (i) enter the

Proposed Order granting Plaintiffs’ Motion for Final Approval of the Class Settlement and

Plaintiffs’ Motion for Attorneys’ Fees, Costs, and Service Awards; and (ii) certify the proposed

Class for settlement purposes under Rule 23(b)(3) of the Federal Rules of Civil Procedure.

       5.       Attached hereto as Exhibit A is a detailed statement of the litigation costs for which

Sanford Heisler Sharp, LLP seeks reimbursement.
                 Case 1:18-cv-01070-LM Document 57 Filed 05/26/20 Page 2 of 13




            6.       Attached hereto as Exhibit B is the Declaration of Charles G. Douglas, III in

     support of Plaintiffs’ Motion for Final Approval of the Class Settlement and Plaintiffs’ Motion for

     Attorneys’ Fees, Costs, and Service Awards.

I.          Sanford Heisler Sharp, LLP’s Background as Class Counsel

            7.       I am founding partner and Chairman of Sanford Heisler Sharp, LLP (“Sanford

     Heisler Sharp,” “Class Counsel,” or “the Firm”). I am class counsel in the above-captioned matter

     with Deborah Marcuse, Steve Kelly, Nicole Wiitala, and Austin Webbert.

            8.       I graduated from Stanford Law School in 1995. I was a law clerk for Judge Gladys

     Kessler of the United States District Court for the District of Columbia from 1995 through 1996.

     I have been a member in good standing of the Maryland State Bar and the District of Columbia

     Bar since 1998, and the New York State Bar since February 25, 2019.

            9.       Since 2001, I have obtained approximately 35 class settlements in Title VII and

     wage and hour matters throughout the United States, and I am currently serving as lead counsel in

     numerous class, individual, and qui tam matters. I was lead class counsel and lead trial counsel in

     Velez v. Novartis Pharmaceuticals Corp., No. 04-cv-9194 (S.D.N.Y), which resulted in the largest

     verdict in a Title VII discrimination class action in United States history.

            10.      I was inducted into the National Law Journal’s Elite Trial Lawyers Hall of Fame

     and I am listed among the top 100 trial lawyers by the National Trial Lawyers. I was a 2018

     Attorney of the Year Finalist for The American Lawyer; I was the 2018 Benchmark Litigation

     Employment Attorney of the Year; and I was recently inducted as a Fellow of the American Bar

     Foundation. I have been recognized as a “Top Employment Lawyer” by American Lawyer,

     Corporate Counsel and the National Law Journal. I have been recognized by Law 360 as a “Titan

     of the Plaintiffs’ Bar” (in 2018 and 2014) and an “Employment MVP” (in 2014, 2015, and 2018);




                                                       2
            Case 1:18-cv-01070-LM Document 57 Filed 05/26/20 Page 3 of 13




by Chambers as a Leader in the Field for Labor and Employment (in 2017, 2018, and 2019); by

the National Law Journal as a 2018 Trailblazer Plaintiffs’ Lawyer; and as a “Super Lawyer” in

both Washington, D.C. and New York. Since 2006, I have been AV-rated by Martindale-Hubbell,

which is the highest rating given to an attorney by judges and attorneys throughout the United

States.

          11.   From its formation in 2004, and to date, Sanford Heisler Sharp has been

significantly involved in civil rights and employment class action litigation. The Firm has served

as counsel in numerous class actions around the United States, generating hundreds of millions of

dollars in recoveries to class members.

          12.   Sanford Heisler Sharp attorneys have served as lead or co-lead counsel in

approximately 50 class and collective actions, covering class members in most of the states in the

union. These cases have been filed in over 20 federal and state jurisdictions across the United

States, including New York, California, New Jersey, Illinois, Tennessee, Massachusetts,

Connecticut, Alaska, Virginia, Kentucky, Georgia, Florida, and Washington D.C.

          13.   Sanford Heisler Sharp has served as class counsel in numerous employment and

wage-and-hour cases including: Velez v. Novartis Pharmaceuticals Corp., No. 04-cv-9194

(S.D.N.Y); Hernandez et al. v. C&S Wholesale Grocers, Inc., No. 7:06-CV-02675 (S.D.N.Y.

2008); and Zolkos v. Scriptfleet, Inc., No, 12 Civ. 8230(GF), WL 7011819 (N.D. Ill. 2014). The

Firm has also served as class counsel in Rosenberg, et al. v. Ikon Office Solutions, Inc., No. 1 :05-

cv-09131-PAC (S.D.N.Y.) (pay, promotion, and other Title VII claims for a class of African

American employees; certified settlement class); Fogg v. Sessions (pay, promotion, and

assignment discrimination for a class of African American law enforcement and operational

personnel with the U.S. marshals service dating back over twenty years; certified class beginning




                                                 3
          Case 1:18-cv-01070-LM Document 57 Filed 05/26/20 Page 4 of 13




from 1994-present); Barrett v. Forrest Labs., Inc., No. 12-cv-5224 (S.D.N.Y.) (pay, promotion,

and pregnancy discrimination for a class of female accounting professionals; certified settlement

class); and Wellens, et. al. v. Daiichi Sankyo, Inc., No. C 13-00581 (N.D. Cal.) (pay, promotion,

and pregnancy discrimination claims for a class of female pharmaceutical sales representatives;

conditionally certified national pay class).

        14.     Sanford Heisler Sharp’s class actions have resulted in significant decisions,

recoveries, and injunctive relief for class members, including the largest jury verdict ever awarded

in an employment discrimination class action. The Velez case resulted in a jury verdict of $250

million in punitive damages awarded to more than 7,000 female sales representatives and $3.6

million compensatory damages awarded to 12 class members.

        15.     Sanford Heisler Sharp has been repeatedly recognized for its high-caliber

representation of its clients and high standing at the bar. For example, at the final fairness hearing

in Velez, the judge commented that the firm had achieved an “extraordinary” result: “This was a

well prepared case. It was a brilliantly tried case by plaintiff’s counsel . . . and it yielded a one-of-

a-kind result, and that has led to a one-of-a-kind settlement.”

        16.     At the final fairness hearing in Jane Doe 2 v. The Georgetown Synagogue et al.,

Civil Action No. 2014 CAB 8073 (D.C. Super. Ct. 2018), at which the Court approved a $14.25

million class action settlement benefiting the victims of a rabbi who videotaped women without

their knowledge or consent while they undressed at a Jewish ritual bath facility that he oversaw,

the Court concluded the case by praising the work of counsel on the case, stating: “I commend you

highly for the work that you’ve done, the skill that you’ve demonstrated, and for the significant

outcome that has occurred as a result of those efforts.” Sanford Heisler Sharp was Lead Class

Counsel in the Jane Doe 2 matter.




                                                   4
                  Case 1:18-cv-01070-LM Document 57 Filed 05/26/20 Page 5 of 13




             17.      At the final fairness hearing in Hernandez et al. v. C&S Wholesale Grocers, Inc.,

      No. 7:06-CV-02675 (S.D.N.Y. 2008), the judge described the firm as “exceptionally able and

      experienced” and praised “the work that counsel have put in, not just in terms of the quantity, but

      what it was that counsel did, with obviously the tremendous amount of work . . .” and

      acknowledged a highly favorable result in “obviously a very complex dispute, both in terms of the

      law and in terms of the facts.”

             18.      In Zolkos v. Scriptfleet, Inc., No. 12 Civ. 6230(GF), 2014 WL 7011819, at* 5 (N.D.

      Ill. Dec. 12, 2014), the court appointed Sanford Heisler Sharp, among other firms, as class counsel

      and preliminarily approved a class wage and hour settlement. In relevant part, the court ruled:

             Similarly, Sanford Heisler is very experienced in complex class and collective
             litigation, particularly in wage and hour cases, and has been repeatedly recognized
             for its skilled and effective representation. See Stiller v. Costco, No. 09 Civ. 2473,
             2010 WL 5597272 (S.D.Cal. Dec. 13, 2010) (“Sanford, Wittels & Heisler, LLP
             [Sanford Heisler’s former name] . . . [is] experienced in employment and wage-
             and-hour class action litigation.”); Velez v. Novartis Pharm. Corp., No. 04 Civ.
             09194, 2010 WL 4877852, at *10 (S.D.N.Y. Nov. 30, 2010) (“Here, Class Counsel,
             Sanford Wittels & Heisler LLP, has just the sort of established record contemplated
             by the Rules.”); Bellifemine v. Sanofi–Aventis, No. 07 Civ. 2207, 2010 WL
             3119374, at *1 (S.D.N.Y. Aug. 6, 2010) (recognizing Sanford Heisler as having
             “an established record of competent and successful prosecution of large . . . class
             actions”).
             19.      The work that Sanford Heisler Sharp has performed in investigating, prosecuting,

      and settling this case demonstrates Class Counsel’s skill and commitment to representing the

      interests of the Classes and the Collectives.

II.          Sanford Heisler Sharp’s Attorneys’ Fees and Costs

             20.      Consistent with the Settlement Agreement (Ex. 1 to the Declaration of Deborah K.

      Marcuse (“Marcuse Decl.”) at ¶ 14), Class Counsel requests reimbursement of litigation costs and

      expenses.




                                                       5
          Case 1:18-cv-01070-LM Document 57 Filed 05/26/20 Page 6 of 13




       21.     Sanford Heisler Sharp seeks reimbursement of $125,756.42 in reasonable and

necessary litigation costs incurred in prosecuting this action on behalf of the Class Members.

These expenses are attributable to vendor and consultant costs incurred for data hosting and ESI

discovery; mediation expenses; expert fees; filing fees; postage expenses incurred in the mailing

of the Class Notice and the administrative complaints; expenses incurred during meetings with

clients and/or opposing counsel; and media and press expenses. A detailed statement of the

litigation costs for which Sanford Heisler Sharp seeks reimbursement is attached hereto as Exhibit

A.

       22.     In addition, Class Counsel requests an award of costs incurred by the Settlement

Administrator and Independent Claims Expert in administering the settlement from the Class

Settlement Amount. These costs, collectively, will not exceed $109,217. Rust Consulting, Inc. (the

Settlement Administrator) has agreed to cap its total costs at $24,217 provided that there is no

significant change in the scope of work anticipated with administering the Settlement. Maria C.

Walsh, Esq. (the Independent Claims Expert) has agreed to cap her total costs at $85,000.

       23.     Class Counsel also requests an award of attorneys’ fees in the amount of $4,900,000

(31.6% of the total Settlement value, or 35% of the Settlement Payment Amount). This figure is

significantly less than the 40% Class Counsel was entitled to seek pursuant to the retainer

agreement that was executed by the Plaintiffs. It is customary for experienced counsel to charge

contingency fees of one-third to 40 percent for cases resolved at this stage of the litigation.

       24.     Class Counsel has spent thousands of hours investigating, prosecuting, and

resolving this class action, all on a contingency basis.      Class Counsel’s work in this matter

included, inter alia:

               a.       Investigating legal and factual allegations of gender discrimination, sexual
                        harassment, sexual assault, and retaliation bias at Dartmouth;


                                                  6
Case 1:18-cv-01070-LM Document 57 Filed 05/26/20 Page 7 of 13




    b.   Conducting an extensive factual investigation, including (i) interviewing at
         least 36 witnesses with knowledge of the underlying allegations set forth in
         the Complaint; (ii) reviewing extensive records and documents provided by
         the Plaintiffs and witnesses; (iii) requesting and reviewing information
         received through Freedom of Information Act (“FOIA”) requests to the U.S.
         Department of Education and the Office for Civil Rights; (iv) reviewing
         policy documents, and handbooks; (v) reviewing other publicly available
         information on Dartmouth’s website or located through internet searches;
         and (vi) researching related media articles and blog or social media
         postings;
    c.   Reviewing the final written Investigation Reports for the Three Former
         Professors (which collectively amounted to 299 pages summarizing
         information provided to the investigator by 27 reporting parties and 118
         witnesses) as well as drafts (by the investigator), revisions (by the reporting
         parties and the Professors), and exhibits (submitted by the reporting parties
         and the Professors);
    d.   Drafting the 72-page Complaint (ECF No. 1), the 85-page First Amended
         Complaint (ECF No. 28); and seven (7) separate class charges of
         discrimination that were filed with the Equal Employment Opportunity
         Commission;
    e.   Briefing a motion to proceed under pseudonym that was opposed by
         Dartmouth;
    f.   Preparing other miscellaneous filings (see, e.g., ECF Nos. 3-5, 12-18, 29-
         32, 39-42, 44-46, 53);
    g.   Drafting, editing, and negotiating the Parties’ ESI Protocol and Joint
         Discovery Plan;
    h.   Preparing the Plaintiffs’ Initial Disclosures, written discovery, and a
         confidentiality stipulation;
    i.   Working with a Title IX expert to investigate Plaintiffs’ allegations and
         formulate a programmatic relief proposal;
    j.   Meet and confer sessions with opposing counsel;



                                    7
         Case 1:18-cv-01070-LM Document 57 Filed 05/26/20 Page 8 of 13




                k.      Participating in two full days of mediation, followed by one full-day of in-
                        person negotiations; participating in continuing settlement negotiations
                        after the mediation; negotiating and preparing the Class Action Settlement
                        Agreement and Class Notice and Claim Form;
                l.      Seeking and obtaining preliminary approval of the settlement, including
                        supplemental briefing;
                m.      Securing and working with a Settlement Administrator and Independent
                        Claims Expert to effectuate the Settlement; assisting the Plaintiffs and Class
                        Members with the Settlement and their claims submissions
                n.      Participating in hundreds of calls with the Plaintiffs and class members
                        regarding their claims, the litigation, the Settlement, and the claims
                        submission (in addition to extensive written communication); and
                o.      Moving for final approval of the class settlement.

       25.      In addition, Class Counsel will—over the next decade—commit significant

ongoing time and resources to this litigation. In accordance with the Settlement, one component

of the programmatic relief agreed upon by the Parties will be implemented by Dartmouth over the

next ten years.       (See Agreement, Exhibit A).        Class Counsel will review Dartmouth’s

implementation of the programmatic relief and pursue any alleged noncompliance with the terms

of the Settlement. Moreover, Class Counsel will also be required to commit time and resources to

administering the Settlement. Based on Class Counsel’s experience in other cases, this ongoing

work will likely involve hundreds of additional hours.

       26.      Since March 2018, Class Counsel has expended over 6,160 hours on this matter,

resulting in a lodestar of $3,347,099.00. The following chart reflects Sanford Heisler Sharp’s

hours and lodestar:

                      NAME              HOURS             RATE            LODESTAR
             David Sanford               150.6             1200           $180,720.00
             Jeremy Heisler                 8.0            1000              $8,000.00



                                                  8
Case 1:18-cv-01070-LM Document 57 Filed 05/26/20 Page 9 of 13



 Alexandra Harwin          0.6       850           $510.00
 Steve Kelly            942.3        850       $800,955.00
 Russell Kornblith         2.6       850         $2,210.00
 Deborah Marcuse        512.7        850       $435,795.00
 Andrew Melzer           34.5        850        $29,325.00
 Michael Palmer          49.2        850        $41,820.00
 Melinda Koster            3.5       750         $2,625.00
 David Tracey              0.2       750           $150.00
 Scott Sullivan          67.5        725        $48,937.50
 Nicole Wiitala       1,875.05       500       $937,525.00
 Cara Van Dorn           22.5        475        $10,687.50
 Austin Webbert         675.8        475       $321,005.00
 **Jonathan Hiles          1.5       450           $675.00
 Adán Martinez             6.0       475         $2,850.00
 **Hope Brinn            82.0        300        $24,600.00
 Anoop Kahlan            22.1        300         $6,630.00
 Alec Konstantin        341.8        300       $102,540.00
 **Mariel Brunman          4.3       295         $1,268.50
 Daniella Calderon         2.2       295           $649.00
 **Kristen Campbell        3.6       295         $1,062.00
 Nathan Cummings         19.1        295         $5,634.50
 **Abigail Kohn            1.0       295           $295.00
 Annie Rojas               3.6       295         $1,062.00
 **Claire Shennan        19.1        295         $1,209.50
 Sophie Tohl            480.4        295       $141,718.00
 Jackson Willis         442.9        295       $130,655.50
 **Arya Diwase          378.5        275       $104,087.50
 **Sophie Kosmacher        1.5       275            $412.5
 Jeremy Margolis           0.7       275           $192.50
 **Sonia Mahajan           2.6       275           $715.00
 Alisa Vithoontien         0.6       275           $165.00
 **Bardia Vaseghi          1.5       275           $412.50



                                 9
                Case 1:18-cv-01070-LM Document 57 Filed 05/26/20 Page 10 of 13




                                                ** former employee


              27.     The preceding summary was prepared from detailed time records which are

       available at the request of the Court.

              28.     Using the firm’s total lodestar divided by the total hours worked on the case,

       Sanford Heisler Sharp’s average rate is approximately $543.00/hour.

              29.     Charles G. Douglas, III has submitted a declaration which sets forth Douglas,

       Leonard & Garvey, P.C.’s hours and lodestar expended on this matter. Since November 7, 2018,

       Douglas, Leonard & Garvey, P.C. has expended over 231.3 hours on this matter, resulting in a

       lodestar of $200,270.00. (See Declaration of Charles G. Douglas, III (“Douglas Decl.”) ¶ 5.)

              30.     Collectively, Class Counsel and Douglas, Leonard & Garvey, P.C. have expended

       over 6,391 hours on this matter, resulting in a lodestar of $3,547,369.00.

III.          The Settlement is Fair and Reasonable and Should Be Approved

              31.     Accompanying this Declaration is a Memorandum of Law that demonstrates why,

       under governing law, this Court should approve the proposed Settlement and grant the relief

       requested in the instant motion. For the reasons explained in the accompanying Memorandum of

       Law, the parties’ proposed Settlement falls clearly within the range of approval.

              32.     After extensive analysis and deliberation, the Plaintiffs and Class Counsel are of

       the opinion that the Settlement described in the Settlement Agreement is fair, reasonable, and

       adequate. Class Counsel and the Plaintiffs believe that the Settlement serves the best interest of

       the Class based on all the facts and circumstances, including the risk of significant delay and the

       uncertainties surrounding class certification and liability. In reaching this conclusion, Class

       Counsel has considered, among other things, the risks of litigation; the uncertainty of class

       certification in the absence of settlement; the enormous costs associated with continued litigation;


                                                       10
         Case 1:18-cv-01070-LM Document 57 Filed 05/26/20 Page 11 of 13




the time necessary to achieve a final resolution through trial and any appeals and the potential for

significant delay; the complexity of Plaintiffs’ claims; and the vast benefits accruing to the Class

under the Settlement.

       33.     The process for recovering payments is structured to enable Plaintiffs and Class

Members to vindicate their rights while avoiding unnecessary deterrents to participation in the

Settlement by Class Members. If this matter were to proceed in litigation, Plaintiffs and Class

Members would be subject to discovery and could be called to testify at trial. Their identities, and

extremely sensitive and personal details relating to sexual abuse and trauma, would likely be

publicly exposed and revisited in excruciating detail through litigation. In addition, the class

definition (dating back to 2012) expands beyond the three-year statute of limitations (as measured

from the filing of the complaint), thus allowing recovery for individuals who would likely

otherwise be time-barred from bringing claims.

       34.     Throughout the settlement process, Class Counsel has worked diligently to achieve

a settlement that resolves class claims in this matter while providing fair treatment to the Class

Members and preserving Class Members’ rights. The final Class Action Settlement Agreement

reflects these efforts and represents a fair, reasonable, and adequate compromise.

       35.     In arriving at this favorable resolution, Plaintiffs and Class Counsel recognized that,

in the absence of an approved settlement, they would face a long litigation course that would

consume considerable time and resources and present all Parties with ongoing litigation risks and

uncertainties. Plaintiffs and Class Counsel also recognized the significant expense and both

material and intangible burdens associated with protracted discovery, a lengthy trial, and potential

appellate process, and further acknowledged that both certification of the class and success on the

merits remain uncertain. Absent this settlement, Dartmouth would have contested the propriety of




                                                 11
               Case 1:18-cv-01070-LM Document 57 Filed 05/26/20 Page 12 of 13




      class treatment both in response to a motion for certification and through trial. Dartmouth has

      maintained that the College acted lawfully at all times.

             36.     Plaintiffs face considerable risks in establishing class-wide liability and in

      obtaining certification of the proposed class and collective action. If liability is established,

      Plaintiffs will also have to establish damages. But for the Settlement, Defendants would strongly

      dispute the propriety of Rule 23 certification. Even if the Court were to grant certification,

      maintaining certification through trial could continue to present challenges. Defendants are likely

      to move for decertification and would likely file a Rule 26(f) petition, which would result in further

      expense and delay.

             37.     Class Members have overwhelmingly approved the Settlement. Out of the 92

      individuals who received the Court-approved Notice, there were no objections to the Settlement,

      and only 4 individuals (comprising just 4.3% of potential Class Members who received the Notice)

      requested exclusion from the Settlement.

             38.     Therefore, Plaintiffs and their Counsel determined that the proposed Settlement is

      in the best interest of Plaintiffs and the Class based on all the facts and circumstances, including

      the risks of litigation; the uncertainty of class certification in the absence of settlement; the

      enormous costs associated with continued litigation; the time necessary to achieve a final

      resolution through trial and any appeals and the potential for significant delay therein; the

      complexity of Plaintiffs’ claims; and the significant benefits accruing to the Class under the

      Settlement.

IV.          Class Counsel’s Support of the Settlement

             39.     Based on my experience in this type of litigation and thorough familiarity with the

      factual and legal issues in this case, the risks of litigation and potential recoverable damages, the




                                                       12
         Case 1:18-cv-01070-LM Document 57 Filed 05/26/20 Page 13 of 13




significant recovery obtained for Class Members, and the overwhelmingly positive response by

the Class Members, I am confident that the Settlement is an excellent result for the Class and is in

Class Members’ best interest. I vehemently support the final approval of the Settlement.


       I declare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York
       May 26, 2020                           /s/ David W. Sanford
                                              David W. Sanford




                                                13
